Citation Nr: 1530988	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-40 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for right breast carcinoma, status post mastectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran has recently moved and the claim is now in the jurisdiction of the Pittsburgh, Pennsylvania RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Veteran submitted a written statement to the Board advising that she had moved to Pennsylvania.  At that time, she requested that the matter be scheduled for a Board hearing.  The Board notes that the Veteran indicated in her VA Form 9 filed in September 2010 that she did not wish to have a Board hearing.  However, in light of the recently submitted request, a Board hearing is in order.  With respect to scheduling the hearing, the Veteran's change of address from North Dakota to Pennsylvania should be noted and jurisdiction assigned appropriately.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a BVA hearing at the location most convenient to her at the earliest date possible.  Provide appropriate notice to the Veteran and her representative.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




